Citation Nr: 0829185	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-03 706A	)	DATE
	)
	)


THE ISSUE

Entitlement to the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed at Dallas Baptist University from 
January 19, 2000, to July 18, 2001.   

REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.






ATTORNEY FOR THE BOARD

K. Hudson, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1966 to March 1970.

2.  In February 2006, a motion for revision of the December 
30, 2005, Board decision denying entitlement to the payment 
of Dependents' Educational Assistance, pursuant to Chapter 
35, Title 38, United States Code, for courses completed at 
Dallas Baptist University from January 19, 2000, to July 18, 
2001, based on clear and unmistakable error (CUE) was filed.

3.  In December 2007, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded December 30, 2005 Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2007).

The Court has vacated and remanded the December 30, 2005, 
Board decision denying entitlement to the payment of 
Dependents' Educational Assistance, pursuant to Chapter 35, 
Title 38, United States Code, for courses completed at Dallas 
Baptist University from January 19, 2000, to July 18, 2001, 
that was challenged on the basis of clear and unmistakable 
error in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.

ORDER

The motion is dismissed.







	                       
____________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



